Title: To George Washington from James Ross, 18 August 1796
From: Ross, James
To: Washington, George


        
          Sir
          Pittsburgh 18. august 1796.
        
        Since my return home I have delivered your conveyance to Colo. Ritchie & received the enclosed bond together with a Mortgage upon the land sold which I have lodged with the recorder of washington County, in whose hands it will remain to be proceeded upon if necessary. The quantity fell short of what we expected as you will see by the enclosed draft of a survey made by Charles Morgan. All expences of Surveying this land will be charged to you, the deeds & different writings are paid by the purchasors. Colo. Ritchie sent forward the interest due upon the whole purchase money up to the first of June last which upon your order has been paid to Mr Wolcott. The Bond & Mortgage are dated on the first of June that being the date of your deed.
        I have not seen Colo. Shreve since my return, but I well recollect that when his brother paid me the 1160 Dollars last winter I gave a receipt on account of the second installment Not to be credited untill the ballance and all the interest was produced to you, so that Colo. Shreve is altogether without excuse for his delinquency. at all events he should have sent forward my receipt which would have constituted with you a part of the payment.
        I wrote to Charles Morgan as you requested respecting the rents due from Shreve & the accounts of Colo. Canon together

with Some business of my own, you will learn his answer from his letter of the 26th July which I enclose. Since that time I have not heard from him, nor has he sent me the bonds upon Colo. Shreve as he propos⟨ed⟩.
        In my mind Colo. Shreve has acted very improperly he has made a good bargain & has it in his power to fulfill it without difficulty the rents ought long since to have been paid, And he can at any time procure bills of ex[c]hange in this town upon Philadelphia for cash, so that the remittance would occasion no expence to him.
        The ratification of the Spanish treaty, & the possession of the Western Posts have completed the measure of our political happiness, The angry discontented politicians of this country are Silenced, Honest men who doubted are satisfied, & all good men feel the liveliest emotions of Joy in contemplating our situation. With most sincere respect I have the Honour to be Sir your most Obedient Humble Servant
        
          James Ross
        
      